1    Matthew F. Holmberg
     Attorney at Law: 321167
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Patricia Dunton
7
                          UNITED STATES DISTRICT COURT
8
                         EASTERN DISTRICT OF CALIFORNIA
9
10
     PATRICIA DUNTON,                          )   Case No.: 2:19-cv-00927-AC
11                                             )
                  Plaintiff,                   )   STIPULATION AND PROPOSED
12                                             )   ORDER FOR THE AWARD AND
           vs.                                 )   PAYMENT OF ATTORNEY FEES
13                                             )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                              )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,          )   ACT, 28 U.S.C. § 2412(d) AND
                                               )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                   )   1920
                                               )
16                                             )
17
           TO THE HONORABLE ALLISON CLAIRE, MAGISTRATE JUDGE OF
18
     THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Patricia Dunton be
21
     awarded attorney fees in the amount of two thousand eight hundred eighty-five
22
     dollars and sixty cents ($2,885.60) under the Equal Access to Justice Act (EAJA),
23
     28 U.S.C. § 2412(d). This amount represents compensation for all legal services
24
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in
25
     accordance with 28 U.S.C. §§ 1920; 2412(d).
26

                                              -1-
1          After the Court issues an order for EAJA fees to Patricia Dunton, the
2    government will consider the matter of Patricia Dunton's assignment of EAJA fees
3    to Matthew F. Holmberg. The retainer agreement containing the assignment is
4    attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
5    the ability to honor the assignment will depend on whether the fees are subject to
6    any offset allowed under the United States Department of the Treasury's Offset
7    Program. After the order for EAJA fees is entered, the government will determine
8    whether they are subject to any offset.
9          Fees shall be made payable to Patricia Dunton, but if the Department of the
10   Treasury determines that Patricia Dunton does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Patricia Dunton.1 Any payments made shall be delivered to Matthew
14   F. Holmberg.
15         This stipulation constitutes a compromise settlement of Patricia Dunton's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Patricia
19   Dunton and/or Matthew F. Holmberg including Law Offices of Lawrence D.
20   Rohlfing may have relating to EAJA attorney fees in connection with this action.
21         This award is without prejudice to the rights of Matthew F. Holmberg and/or
22   the Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
23   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
1    DATE: March 3, 2020         Respectfully submitted,
2                                LAW OFFICES OF LAWRENCE D. ROHLFING
3                                      /s/ Matthew F. Holmberg
                              BY: __________________
4                                Matthew F. Holmberg
                                 Attorney for plaintiff Patricia Dunton
5
6    DATED:March 3, 2020         McGREGOR W. SCOTT
                                 United States Attorney
7
8
                                        /s/ Patrick W. Snyder
9
                                 PATRICK W. SNYDER
10                               Special Assistant United States Attorney
                                 Attorneys for Defendant
11                               ANDREW SAUL, Commissioner of Social
                                 Security (Per e-mail authorization)
12
13
14
15                                    ORDER
16        Approved and so ordered:
17   DATE: March 4, 2020
18
19
20
21
22
23
24
25
26

                                         -3-
